Citation Nr: 1739774	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran had service in the Army National Guard, to include a verified period of active duty from June 1973 to November 1973.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2005, the Veteran and his spouse testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that record is associated with the claims file. 

In an April 2011 decision, the Board denied the issue of entitlement to a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran and the Secretary of Veteran's Affairs filed a Joint Motion for Remand (JMR), which the Court granted in February 2012.  

Per the February 2012 JMR, the Board remanded the matter for further development in June 2014.  The issue is now back before the Board for further appellate action. 

The Board briefly notes the Veteran has pending claims before the RO, including claims for hearing loss, a neck disability, and genitourinary disabilities.  However, as these claims are pending adjudication, the Board need not address them.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  The Veteran asserts he is unable to work because of his lumbar strain. 

VA will grant a total disability rating based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from a common etiology will be considered a single disability.  Id.  

Initially, the Board notes the Veteran is currently service-connected only for lumbosacral strain, which is rated as 40 percent disabling.  Given that the Veteran's one service-connected disability is rated at less than 60 percent, the schedular criteria for a TDIU have not been met. 

Where the percentage requirements for a TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  Id.  

When the Veteran underwent a VA examination in August 2009, the Veteran reported daily incapacitating episodes of the low back strain.  At the time, the Veteran was no longer employed and the examiner noted his low back disability had significant effects on the Veteran's occupation.  Specifically, the examiner noted the Veteran had decreased mobility and strength, and had problems with lifting and carrying.  The examiner also noted there were moderate effects on usual activities such as chores, shopping, exercise, sports, recreation, bathing and dressing.  

Likewise, at a VA examination in March 2016, the Veteran reported being unable to walk or stand for prolonged periods of time.  The examiner found the Veteran's spine condition limited his ability to stand, lift, carry, walk, and push.  In addition, the examiner opined the Veteran could hold a job that did not involve prolonged standing, lifting, carrying, walking and pushing.  In a March 2017 addendum opinion, the examiner stated the Veteran's disability did not prevent him from performing any activity as he had performed strenuous occupations between 1976 and 2003.  However, the Board notes the examiner failed to consider and discuss the Veteran's education and work history, and further failed to provide examples of the sedentary occupation the Veteran could hold given his functional limitation and his 6th grade education.  Additionally, the examiner failed to consider the Veterans lay statements as well as statements from buddies and his spouse.  Thus, the Board finds a new opinion should be obtained to clarify the contradictory opinions and to consider the Veteran's lay statements, buddy statements, education, and work experience. 

In sum, the Board finds that there is plausible evidence which suggests the Veteran is unable to secure and follow a substantially gainful occupation due to his lumbar spine disorder.  Therefore, the claim must be referred to the Director of Compensation Service for extraschedular approval.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  The electronic claims file must be made available to the Director of Compensation Service.  

2.  Undertake any other development determined to be warranted, including addressing the other claims. 




3.  Then, adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





